Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 1 of 7 PageID #: 1289




            EXHIBIT 2B
      REDACTED PUBLIC VERSION

    DEFENDANTS’ STATEMENT OF
        CONTESTED FACTS
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 2 of 7 PageID #: 1290
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 3 of 7 PageID #: 1291
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 4 of 7 PageID #: 1292
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 5 of 7 PageID #: 1293
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 6 of 7 PageID #: 1294
Case 1:19-cv-01548-LPS Document 204 Filed 01/22/20 Page 7 of 7 PageID #: 1295
